Exhibit 10.2

TAX SHARING AGREEMENT

by and between

THE FIRST AMERICAN CORPORATION

and

FIRST AMERICAN FINANCIAL CORPORATION

Dated as of June 1, 2010

 

© Copyright 2010



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”), dated as of June 1, 2010, by and
among The First American Corporation, a California corporation (“Parent”) and
First American Financial Corporation, a Delaware corporation (“Spinco”). Each of
Parent and Spinco is sometimes referred to herein as a “Party” and collectively,
as the “Parties.”

W I T N E S S E T H

WHEREAS, the Parties have entered into a Separation and Distribution Agreement,
dated as of June 1, 2010 (the “Separation Agreement”), providing for the
separation of the Parent Group from the Spinco Group (the “Separation”);

WHEREAS, pursuant to the terms of the Separation Agreement, Parent and its
subsidiaries will consummate a series of internal restructuring steps (the
“Internal Restructuring Steps”) and will distribute all of the outstanding
shares of Spinco (pro rata) to the record holders of Parent’s common stock (the
“Spin-Off”);

WHEREAS, for U.S. federal income tax purposes, it is intended that the
Contribution and Distribution (as defined herein) shall qualify as a tax-free
transaction under Sections 355(a) and 368(a)(1)(D) of the Code;

WHEREAS, at the close of business on the Distribution Date, the taxable year of
Spinco shall close for U.S. federal income tax purposes; and

WHEREAS, the Parties wish to provide for the payment of Income Taxes and Other
Taxes and entitlement to Refunds thereof, allocate responsibility and provide
for cooperation in connection with the filing of returns in respect of Income
Taxes and Other Taxes, and provide for certain other matters relating to Income
Taxes and Other Taxes.

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, the Parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Separation Agreement. For purposes
of this Agreement, the following terms shall have the meanings set forth below:

“Acting Party” shall have the meaning set forth in Section 4(f)(iii).

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Tax Liability or the realization
of a Refund (or any related Tax cost or benefit), whether by receipt or as a
credit or other offset to Taxes payable, by a Person in respect of any payment,
transaction, occurrence or event, the time at which the amount of Income Taxes
or Other Taxes paid (or Refund received) by such Person is increased above (or
reduced below) the amount of Income Taxes or Other Taxes that such

 

© Copyright 2010

1



--------------------------------------------------------------------------------

Person would have been required to pay (or Refund that such Person would have
received) but for such payment, transaction, occurrence or event.

“Additional Restructuring Tax Liabilities” shall mean, with respect to any
Taxing Jurisdiction, the sum of (a) any increase in Restructuring Tax
Liabilities (or reduction in a Refund as a result of an increase in such
liabilities) Actually Realized attributable to any Determination, (b) any
interest on any amounts set forth in clause (a) calculated pursuant to such
Taxing Jurisdiction’s laws regarding interest on Tax liabilities actually paid
to such Taxing Jurisdiction for the period from the date such additional Tax
Liability was recognized until full payment with respect thereto is made
pursuant to Section 3 hereof (or in the case of a reduction in a Refund, the
amount of interest that would have been received on the foregone portion of the
Refund but for the increase in a Tax Liability due to an adjustment in any item
of income or loss resulting from any Taxable Internal Restructuring Step), and
(c) any penalties or additions of Tax actually paid to such Taxing Jurisdiction
with respect to amounts set forth in clause (a).

“Additional Spinco Consolidated Tax Liability” shall mean any increase in Spinco
Consolidated Tax Liability (or reduction in Refund as a result of an increase in
such liabilities) Actually Realized attributable to a Determination, provided
that for the tax year ended December 31, 2009, the Additional Spinco
Consolidated Tax Liability shall be equal to 100% of such Tax Liabilities
(rather than 75% as set forth in the definition of SpinCo Consolidated Tax
Liability). For purposes of any such increase with respect to a Combined Return,
the determination of the Tax Liability (or reduction in Refund) Actually
Realized that is attributable to Spinco Items that become due as a result of a
Determination shall be calculated on a “with and without basis,” by calculating
the amount of the excess (if any) of (i) the Tax Liability (or the amount of
Refund) Actually Realized as a result of a Determination, over (ii) the Tax
Liability (or the amount of Refund) Actually Realized as a result of a
Determination if the Determination were recalculated excluding the Spinco Items.
Additional Spinco Consolidated Tax Liability shall include (x) any interest on
any amounts set forth in the preceding sentence calculated pursuant to such
Taxing Jurisdiction’s laws regarding interest on Tax liabilities actually paid
to such Taxing Jurisdiction for the period from the date such additional Tax
Liability was recognized until full payment with respect thereto is made
pursuant to Section 3 hereof (or in the case of a reduction in a Refund, the
amount of interest that would have been received on the foregone portion of the
Refund but for the increase in a Tax Liability due to an adjustment giving rise
to additional tax liability under the preceding sentence), and (y) any penalties
or additions of Tax actually paid to such Taxing Jurisdiction with respect to
the amounts set forth in the preceding sentence.

“Aggregate Spin-Off Tax Liabilities” shall mean the sum of the Spin-Off Tax
Liabilities with respect to each Taxing Jurisdiction.

“Aggregate Restructuring Tax Liabilities” shall mean the sum of the Additional
Restructuring Tax Liabilities with respect to each Taxing Jurisdiction.

“Appraised Value” shall mean the appraised value of an asset as determined by
Globalview Advisors (or other firm as mutually agreed upon by the Parties)
promptly following the date hereof.

 

© Copyright 2010

2



--------------------------------------------------------------------------------

“Breaching Party” shall have the meaning set forth in Section 8(c).

“Business Day” shall mean any day other than a Saturday, a Sunday, or day on
which banking institutions located in the State of New York are authorized or
obligated by law or executive order to close.

“Carryback” shall mean the carryback of a Tax Attribute (including, without
limitation, a net operating loss, a net capital loss or a tax credit) by a
member of the Spinco Group from a Post-Distribution Taxable Period to a
Pre-Distribution Taxable Period during which the member of the Spinco Group was
included in a Combined Return filed for such Pre-Distribution Taxable Period.

“Carryback Income Tax Benefit” shall mean, with respect to the effect of any
Carryback on the Income Tax Liability of Parent or the Parent Group for any
Taxable Period, the excess of (a) the hypothetical Income Tax Liability of
Parent or the Parent Group for such taxable period, calculated as if such
Carryback had not been utilized but with all other facts unchanged over (b) the
actual Income Tax Liability of the Parent or the members of Parent Group for
such taxable period, calculated taking into account such Carryback (and treating
any Refund as a negative Income Tax Liability for purposes of such calculation).

“Cash Acquisition Merger” shall mean a merger of a newly-formed Subsidiary of
Parent or Spinco (as applicable) with a corporation, limited liability company,
limited partnership, general partnership or joint venture (in each case, not
previously owned directly or indirectly by such Parent or Spinco, as applicable)
pursuant to which Parent or Spinco (as applicable) acquires such corporation,
limited liability company, limited partnership, general partnership or joint
venture solely for cash and no Equity Securities of Parent (or any Subsidiary of
Parent) or Spinco (or any Subsidiary of Spinco) are issued, sold, redeemed or
acquired, directly or indirectly.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that includes, by election or otherwise, one or more
members of the Parent Group together with one or more members of the Spinco
Group.

“Compensatory Equity Interests” shall have the meaning set forth in
Section 11(a).

“Contribution” shall mean those certain capital contributions to SpinCo by
Parent and those certain capital contributions to Parent by Spinco made in
connection with the Separation and Distribution.

“Controlling Party” shall have the meaning set forth in Section 6(d).

“CoreLogic Purchase Agreement” shall mean that Purchase Agreement dated
March 29, 2010 by and among C&S Holdings, L.P., TA IX, L.P., TA/Atlantic and
Pacific IV L.P., TA Strategic Partners Fund B L.P., TA Investors II, L.P., The
First American Corporation, First American Real Information Services, Inc. and
First American CoreLogic Holdings Inc.

 

© Copyright 2010

3



--------------------------------------------------------------------------------

“Determination” shall mean a settlement, Final Determination, judgment,
assessment, proposed adjustment or other determination.

“Distribution” shall mean the distribution by Parent of all the common stock of
Spinco pro rata to holders of Parent Common Stock.

“Distribution Date” shall mean the date on which the Distribution of Spinco is
completed.

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other Party asserts a position that could
reasonably be expected to adversely affect the Tax Free Status of any of the
Distribution-Related Transactions or that could reasonably be expected to give
rise to Additional Restructuring Tax Liabilities.

“Distribution-Related Transactions” shall mean the Contribution together with
the Tax-Free Internal Restructuring Steps and the Distribution.

“Employing Party” shall have the meaning set forth in Section 11(a) hereof.

“Equity Securities” shall mean any stock or other securities treated as equity
for U.S. federal income tax purposes, options, warrants, rights, convertible
debt, or any other instrument or security that affords any Person the right,
whether conditional or otherwise, to acquire stock or to be paid an amount
determined by reference to the value of stock.

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of any other Taxing Jurisdiction, except that a Form 870 or
870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for Refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of
any other Taxing Jurisdiction; (d) by any allowance of a Refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such Refund may be recovered (including by way of offset) by the
Taxing Jurisdiction imposing such Tax; or (e) by any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or by mutual agreement of the Parties.

“Group” shall mean the Parent Group or the Spinco Group, as applicable.

“Income Taxes” (a) shall mean (i) any federal, state, local or foreign tax,
including estimated taxes, charge, fee, impost, levy or other assessment that is
based upon,

 

© Copyright 2010

4



--------------------------------------------------------------------------------

measured by, or calculated with respect to (A) net income or profits (including,
but not limited to, any capital gains, gross receipts, or minimum tax, and any
tax on items of tax preference, but not including sales, use, value added, goods
and services, real property gains, real or personal property, transfer or
similar taxes), (B) multiple bases (including, but not limited to, corporate
franchise, doing business or occupation taxes), if one or more of the bases upon
which such tax may be based, by which it may be measured, or with respect to
which it may be calculated is described in clause (a)(i)(A) of this definition,
or (C) any net worth, franchise or similar tax, in each case together with
(ii) any interest and any penalties, fines, additions to tax or additional
amounts imposed by any Tax Authority with respect thereto and (b) shall include
any transferee or successor liability in respect of an amount described in
clause (a) of this definition.

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

“Indemnifying Party” shall mean any Party from which any Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

“Injured Party” shall have the meaning set forth in Section 8(c) hereof.

“Internal Restructuring Steps” shall mean the steps set forth in the step plan
attached hereto as Schedule A, other than Slides 22 (The Controlled 2
Contribution) and 24(a) (The Controlled 2 Distribution).

“IRS” shall mean the Internal Revenue Service.

“IRS Ruling” shall mean any private letter ruling issued by the IRS in
connection with any of the Distribution-Related Transactions or Taxable Internal
Restructuring Steps.

“IRS Ruling Documents” shall mean the request for a private letter ruling
submitted by Parent to the IRS on January 21, 2010, together with the appendices
and exhibits thereto, and any supplemental filings or other materials
subsequently submitted to the IRS in connection with the Distribution-Related
Transactions.

“Liable Party” shall have the meaning set forth in Section 6(d).

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including, without limitation, the costs and expenses of any and all actions,
threatened actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

“Notified Party” shall have the meaning set forth in Section 4(f)(iii).

 

© Copyright 2010

5



--------------------------------------------------------------------------------

“Other Party” shall have the meaning set forth in Section 2(f).

“Other Tax Returns” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

“Other Taxes” shall mean any federal, state, local or foreign taxes, including
estimated taxes, charges, fees, imposts, levies or other assessments of any
nature whatsoever, and without limiting the generality of the foregoing, shall
include superfund, sales, use, ad valorem, value added, good and services,
occupancy, transfer, real property transfer, intangible, recording,
registration, documentary, stamp or similar Taxes, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon); provided, however,
that Other Taxes shall not include any Income Taxes.

“Parent Businesses” shall mean each trade or business actively conducted (within
the meaning of Section 355(b) of the Code) by Parent or any member of the Parent
Group immediately after the Distribution of Spinco, as set forth in the IRS
Ruling Documents and the Tax Opinion Documents.

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which Parent is the common
parent (and any predecessor or successor to such affiliated group).

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the Distributions after giving
effect to the Distribution-Related Transactions, (b) any corporation (or other
Person) that shall have merged or liquidated into Parent or any such Subsidiary
and (c) any predecessor or successor to any Person otherwise described in this
definition.

“Parent Income Tax Benefit” shall mean, with respect to the effect of any Parent
Item on the Income Tax Liability of Spinco or the Spinco Group for any Taxable
Period (including Taxes for which Spinco is liable under this Agreement), the
excess of (a) the hypothetical Income Tax Liability of Spinco or the Spinco
Group for such taxable period, calculated as if such item had not been utilized
but with all other facts unchanged over (b) the actual Income Tax Liability of
Spinco or the members of the Spinco Group for such taxable period, calculated
taking into account such item (and treating any Refund as a negative Income Tax
Liability for purposes of such calculation).

“Parent Items” shall mean any item of income, gain, loss, deduction or credit
attributable to the members of the Parent Group or the assets, liabilities, and
businesses of the Parent Group.

“Parent Restructuring Tax Liability” shall mean fifty percent (50%) of any
Restructuring Tax Liabilities.

 

© Copyright 2010

6



--------------------------------------------------------------------------------

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

“Party” or “Parties” shall have the meaning set forth in the recitals to this
Agreement.

“Payment Due Date” shall have the meaning set forth in Section 3(d).

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Section 4(c).

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Post-Distribution Taxable Period” shall mean, with respect to Spinco and its
Subsidiaries, a taxable period that begins after the Distribution Date.

“Pre-Distribution Taxable Period” shall mean, with respect to Spinco and its
Subsidiaries, a taxable period that ends on or before the Distribution Date.

“Preparing Party” shall have the meaning set forth in Section 2(f).

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Taxes.

“Refund” shall mean any refund of Taxes, including any reduction in Tax
Liabilities by means of a credit, offset or otherwise.

“Relying Party” shall have the meaning set forth in Section 8(d) hereof.

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

“Requesting Party” shall have the meaning set forth in Section 4(c)(ii).

“Responsible Party” shall have the meaning set forth in Section 3(d).

“Restriction Period” shall mean the period beginning on the Distribution Date
and ending on the twenty five (25) month anniversary thereof.

“Restructuring Tax Liabilities” shall mean the sum of (i) any Taxes reflected on
a Tax Return as filed of Parent or any entity that is or was a direct or
indirect Subsidiary of Parent prior to the Distribution resulting from any
Taxable Internal Restructuring Step, (ii) any Taxes resulting from any deferred
intercompany gain or excess loss account created as a result of any Internal
Restructuring Step and triggered as a result of the Distribution, as set forth
in Section 2(e) and (iii) any Other Taxes reflected on any Tax Return as filed
resulting from the

 

© Copyright 2010

7



--------------------------------------------------------------------------------

Distribution-Related Transactions. The Parties have agreed that, for purposes of
reporting any Taxable Internal Restructuring Step in any Tax Return, the Parties
shall use the valuations set forth in Schedule B, and determine the tax basis in
accordance with the provisions set forth in Schedule B-1, for those certain
assets involved in such Taxable Internal Restructuring Steps. For the sake of
clarity, Restructuring Tax Liabilities shall not include (i) any additional
Taxes arising from a potential revaluation of property for property Tax purposes
that has a recurring impact on the Tax obligation of the Parties for future Tax
years or other similar Taxes, (ii) any Taxes resulting from the subsequent
disposition of any assets held by either Party immediately after the Spin-Off
(including, but not limited to, a disposition of by Spinco and First American
Title Insurance Company of the stock of Parent held by them as of the
Distribution Date), (iii) any Taxes resulting from the merger of The First
American Corporation with and into CoreLogic, Inc., as set forth in Slide 25
(The Merger) of the step plan attached hereto as Schedule A and (iv) any Tax
imposed on interest arising from the issuance (if any) of a promissory note by
Parent to First American Title Insurance Company, or by First American Title
Insurance Company to Parent, pursuant to the terms of the Purchase Agreement
between Parent and First American Title Insurance Company, dated June 1, 2010.

“Separate Return” shall mean (a) in the case of any Tax Return required to be
filed by any member of the Spinco Group (including any consolidated, combined or
unitary return), any such Tax Return that does not include any member of the
Parent Group and (b) in the case of any Tax Return required to be filed by any
member of the Parent Group (including any consolidated, combined or unitary
return), any such Tax Return that does not include any member of the Spinco
Group.

“Separation Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Spinco Business” shall mean each trade or business actively conducted (within
the meaning of Section 355(b) of the Code) by Spinco or any member of the Spinco
Group immediately after the Distribution of Spinco, as set forth in the IRS
Ruling Documents and the Tax Opinion Documents.

“Spinco Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to exclusions
in Section 1504(b)(1) through (8)) of which Spinco is the common parent,
determined immediately after the Spin-Off (and any predecessor or successor to
such affiliated group other than the Parent Consolidated Group).

“Spinco Consolidated Tax Liability” shall mean (a) with respect to any period
other than the period ended December 31, 2009, any Tax Liability (or reduction
in Refund) Actually Realized reflected on a Combined Return as filed that is
attributable to Spinco Items and (b) with respect to the period ended
December 31, 2009, seventy-five percent (75%) of any Tax Liability (or
one-hundred (100%) of any reduction in Refund) Actually Realized reflected on a
Combined Return as filed that is attributable to Spinco Items; provided,
however, that Spinco Consolidated Tax Liability shall not include any
Restructuring Tax Liabilities, Additional Restructuring Tax Liabilities or
Spin-Off Tax Liabilities. For purposes of clauses (a) and (b) hereof, the
determination of the Tax Liability (or reduction in Refund) Actually Realized
that is

 

© Copyright 2010

8



--------------------------------------------------------------------------------

attributable to Spinco Items for a given Tax Return shall be calculated on a
“with and without basis,” by calculating the amount of the excess (if any) of
(i) the Tax Liability (or Refund amount) Actually Realized as shown on such Tax
Return as filed, over (ii) the Tax Liability (or Refund amount) Actually
Realized that would have been shown on such Tax Return if such Tax Return was
prepared by excluding the Spinco Items.

“Spinco Group” shall mean, for any taxable period, (a) Spinco and each Person
that is a direct or indirect Subsidiary of Spinco (including any Subsidiary of
Spinco that is disregarded for U.S. federal Income Tax purposes (or for purposes
of any State, local, or foreign tax law)) immediately after the Spin-Off after
giving effect to the Distribution-Related Transactions, (b) any corporation (or
other Person) that has merged or liquidated into Spinco or any such Subsidiary
and (c) any predecessor or successor to any Person otherwise described in this
definition.

“Spinco Income Tax Benefit” shall mean, with respect to the effect of any Spinco
Item on the Income Tax Liability of Parent or the Parent Group for any Taxable
Period (including Taxes for which Parent is liable under this Agreement), the
excess of (a) the hypothetical Income Tax Liability of Parent or the Parent
Group for such taxable period, calculated as if such item had not been utilized
but with all other facts unchanged over (b) the actual Income Tax Liability of
the Parent or the members of Parent Group for such taxable period, calculated
taking into account such item (and treating any Refund as a negative Income Tax
Liability for purposes of such calculation).

“Spinco Items” shall mean any item of income, gain, loss, deduction or credit
attributable to the members of the Spinco Group or the assets, liabilities, and
businesses of the Spinco Group.

“Spinco Restructuring Tax Liability” shall mean fifty percent (50%) of any
Restructuring Tax Liabilities.

“Spinco Separate Return” shall mean any Separate Return required to be filed by
Spinco or any member of the Spinco Group, including, without limitation, (a) any
consolidated federal Income Tax Returns of the Spinco Consolidated Group
required to be filed with respect to a Post-Distribution Taxable Period and
(b) any consolidated federal Income Tax Returns for any group of which any
member of the Spinco Group was the common parent.

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in a Tax Liability (or reduction in a Refund)
Actually Realized as a result of any corporate-level gain or income recognized
with respect to the failure of any of the Distribution-Related Transactions to
qualify for Tax-Free Status under the Income Tax laws of such Taxing
Jurisdiction pursuant to any Determination, (b) any interest on any amounts set
forth in clause (a) calculated pursuant to such Taxing Jurisdiction’s laws
regarding interest on Tax liabilities actually paid to such Taxing Jurisdiction
for the period from the date such additional Tax Liability was recognized until
full payment with respect thereto is made pursuant to Section 3 hereof (or in
the case of a reduction in a Refund, the amount of interest that would have been
received on the foregone portion of the Refund but for the failure of any of the
Distribution-Related Transactions to qualify for Tax-Free Status), and (c) any
penalties or additions of Tax

 

© Copyright 2010

9



--------------------------------------------------------------------------------

actually paid to such Taxing Jurisdiction with respect to amounts set forth in
clause (a). For the sake of clarity, Spin-Off Tax Liabilities shall not include
any Tax imposed on interest arising from the issuance (if any) of a promissory
note by Parent to Spinco, or by Spinco to Parent, pursuant to the terms of the
Contribution and Transfer Agreement between Parent and Spinco, dated June 1,
2010.

“Supplying Party” shall have the meaning set forth in Section 8(d) hereof.

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, unused investment credit, unused foreign tax credit, or
excess charitable contribution (as such terms are used in Treasury Regulations
1.1502-79 and 1.1502-79A or comparable provisions of foreign, state or local tax
law), or a minimum tax credit or general business credit, earnings and profits,
overall foreign losses, previously taxed income, separate limitation losses and
all other Tax attributes.

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the IRS).

“Tax Benefits” shall have the meaning set forth in Section 3(a) hereof.

“Tax Counsel” shall mean tax counsel or an accounting firm of recognized
national standing that is mutually acceptable to Parent and SpinCo.

“Taxable Internal Restructuring Steps” means any Internal Restructuring Steps
set out in Slides 3 (The ADEC Distribution and Contribution), 10 (The FAIP (IN)
Contribution), 12 (The FAREISI LLC Conversion) but only to the extent such step
results in California state income Tax resulting from the recognition of the
Deferred Intercompany Stock Account, 13 (The First FAIP (IN) Stock Distribution)
but only to the extent that such step results in tax imposed by India on Data
Tree LLC as a result of the distribution, 17 (The FAHM (MU) Contribution) and 18
(The Distributing 1 Taxable Purchase) of Schedule A.

“Taxes” shall mean Income Taxes and Other Taxes.

“Tax-Free Internal Restructuring Steps” means any Internal Restructuring Step
that is not a Taxable Internal Restructuring Step.

“Tax-Free Status” shall mean the qualification of any of the
Distribution-Related Transactions, as the case may be, (a) as a transaction
described in Sections 355(a) and 368(a)(1)(D) of the Code (or, in the case of
the Tax-Free Internal Restructuring Steps, the qualification of such steps as
one or more transactions that are generally tax-free for federal income tax
purposes pursuant to Section 351, Section 355, Section 368(a), Section 332
Section 337, and Section 731 or otherwise), (b) as transactions in which the
stock of Spinco distributed by Parent thereby and stock of CoreLogic Holdings
II, Inc. distributed by First American Title Insurance Company is, in each case,
“qualified property” for purposes of Section 361(c) of the Code, and (c) as
transactions in which Parent, the members of the Parent Group, SpinCo and the

 

© Copyright 2010

10



--------------------------------------------------------------------------------

members of the SpinCo Group recognize no income or gain, other than intercompany
items or excess loss accounts required to be taken into account pursuant to
Treasury Regulations promulgated under Section 1502 of the Code (or comparable
provisions of foreign, state or local tax law).

“Taxing Jurisdiction” shall mean the United States and every other government
(foreign or domestic) or governmental unit having jurisdiction to tax either of
the Parties or any of their respective Affiliates.

“Tax Liabilities” shall mean any liabilities for Taxes.

“Tax Opinions” shall mean the tax opinions issued by Tax Counsel in connection
with the Distribution-Related Transactions.

“Tax Opinion Documents” shall mean the Tax Opinions and the information and
representations provided by, or on behalf of, the Parties to Tax Counsel in
connection therewith.

“Tax-Related Losses” shall mean:

(a) the Aggregate Spin-Off Tax Liabilities,

(b) the Aggregate Restructuring Tax Liabilities,

(c) all accounting, legal and other professional fees, and court costs incurred
in connection with any Determination with respect to such Aggregate Spin-Off Tax
Liabilities and Aggregate Spin-Off Restructuring Tax Liabilities, and

(d) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by a Party in respect of the liability of
shareholders, whether paid to shareholders or to the IRS or any other Tax
Authority payable by a Party or its respective Affiliates, in each case,
resulting from the failure of any of the Distribution-Related Transactions to
qualify for Tax-Free Status or from the imposition of any Additional
Restructuring Tax Liabilities.

“Tax Return” shall mean any return, report, filing, statement, questionnaire,
declaration or other document required to be filed with a Tax Authority in
respect of any Taxes.

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local, or foreign Income Tax law, as applicable), as
determined from time to time.

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Parent or Spinco (as the case may be) may rely to the effect that a
transaction (a) will not disqualify any of the Distribution-Related Transactions
from having Tax-Free Status, assuming that the Distribution-Related Transactions
would have qualified for Tax-Free Status if such transaction did not occur, and
(b) will not adversely affect any of the conclusions set forth in the IRS Ruling
(if applicable) or the Tax Opinions; provided that any tax opinion obtained in
connection with a proposed acquisition of Equity Securities of Parent or Spinco
(or any entity

 

© Copyright 2010

11



--------------------------------------------------------------------------------

treated as a successor to Parent or Spinco) entered into during the Restriction
Period shall not qualify as an Unqualified Opinion unless such tax opinion
concludes that (a) such proposed acquisition will not be treated as “part of a
plan (or series of related transactions),” within the meaning of Section 355(e)
of the Code and the Treasury Regulations promulgated thereunder, that includes
the Distribution of Spinco or (b) no income or gain will be recognized by Parent
as a result of the distribution of stock by Spinco or by First American Title
Insurance Company as a result of the distribution of CoreLogic Holdings II, Inc.
under Section 355(e) of the Code.

2. Filing of Tax Returns; Payment of Taxes.

(a) Parent Consolidated Returns; Other Combined Returns.

(i) Filing of Tax Returns. Parent shall prepare and file or cause to be prepared
and filed (A) all consolidated federal Income Tax Returns of the Parent
Consolidated Group and (B) all other Combined Returns for all taxable periods
that end, with respect to Spinco, on or before or include the Distribution Date
of Spinco. Except to the extent otherwise required by law, such Tax Returns
shall be prepared on a basis consistent with the past practices of the Parent
Group and Spinco Group. Spinco shall, and shall cause each member of the Spinco
Group to, prepare and submit at Parent’s request (as soon as practicable taking
into account the due date of the applicable Tax Return, but in no event later
than forty-five (45) days after such request), at its own expense, all
information that Parent shall reasonably request, in such form as Parent shall
reasonably request, including any such information requested to enable Parent to
prepare any Tax Return required to be filed by Parent pursuant to
Section 2(a)(i).

(ii) Payment of Taxes. With respect to any Tax Return filed by Parent pursuant
to Section 2(a)(i):

(A) subject to the right to payment from Spinco under Section 2(a)(ii)(B) and
Section 2(a)(ii)(C), Parent shall pay, or cause to be paid, to the applicable
Tax Authority any and all Taxes due or required to be paid with respect to or
required to be reported on any such Tax Return;

(B) Spinco shall pay, or cause to be paid, to Parent not later than two (2) days
prior to the earlier of the extended due date or actual filing of such Tax
Return any Spinco Consolidated Tax Liability related to such Tax Return less any
Spinco Consolidated Tax Liability paid by Spinco to Parent prior to the
Distribution Date (as set forth in Schedule C of this Agreement) (and, for the
sake of clarity, if any Spinco Consolidated Tax Liability related to such Tax
Return is equal to an amount less than zero, neither Parent nor Spinco shall be
obligated to make any payments to the other Party under this Section 2(a)(ii)(B)
and any payments among the Parties shall be governed by Section 2(a)(ii)(D)
and/or Section 7(c));

(C) Spinco shall pay, or cause to be paid, to Parent not later than two (2) days
prior to the earlier of the extended due date or actual filing of such Tax
Return any Spinco Restructuring Tax Liability related to such Tax Return; and

(D) if the amount of Spinco Consolidated Tax Liability paid by Spinco to Parent
prior to the Distribution Date (as set forth in Schedule C of this Agreement)
exceeds the amount of any Spinco Consolidated Tax Liability related to such
Return, then Parent

 

© Copyright 2010

12



--------------------------------------------------------------------------------

shall pay, or cause to be paid, to Spinco such excess not later than two
(2) days prior to the earlier of the extended due date or actual filing of such
Tax Return (or, if Parent has paid such excess to the applicable Tax Authority
prior to such date by virtue of its estimated tax payments, within two (2) days
after Parent receives from the Tax Authority a Refund of such amounts);
provided, that, if and to the extent that any such excess is attributable to
Spinco Consolidated Tax Liability being equal to an amount less than zero, such
excess shall be governed by the provisions set forth in Section 7(c).

(b) Parent Separate Returns. Parent shall prepare and file or cause to be
prepared and filed all Parent Separate Returns for all taxable periods. Parent
shall pay, or cause to be paid, to the applicable Tax Authority any and all
Taxes due or required to be paid with respect to or required to be reported on
any Parent Separate Return; provided, however, that if such Taxes include any
Restructuring Tax Liabilities, Spinco shall pay, or cause to be paid, to Parent
not later than two (2) days prior to the earlier of the extended due date or
actual filing of the applicable Tax Return any Spinco Restructuring Tax
Liability related to such Tax Return.

(c) Spinco Separate Returns. Spinco shall prepare and file or cause to be
prepared and filed all Spinco Separate Returns for all taxable periods. Spinco
shall pay, or cause to be paid, to the applicable Tax Authority any and all
Taxes due or required to be paid with respect to or required to be reported on
any Spinco Separate Return; provided, however, that if such Taxes include any
Restructuring Tax Liabilities, Parent shall pay, or cause to be paid, to Spinco
not later than two (2) days prior to the earlier of the extended due date or
actual filing of the applicable Tax Return any Parent Restructuring Tax
Liability related to such Tax Return.

(d) Certain Tax Benefits. For purposes of determining amounts required to be
paid by either Parent or Spinco under Sections 2(a) through 2(c) in connection
with the filing of any Tax Return (as distinguished from a Determination which
shall be governed by Section 3), Restructuring Tax Liabilities, Parent
Restructuring Tax Liability and Spinco Restructuring Tax Liability shall be
calculated without taking into account any Spinco Income Tax Benefit or Parent
Income Tax Benefit arising as a result of any Taxable Internal Restructuring
Step and the Tax Benefit language set forth in Section 7 shall not apply to any
such payment.

(e) Deferred Intercompany Transactions and Excess Loss Accounts. To the extent
that the Distribution results in the recognition of any deferred intercompany
item or excess loss account required to be taken into account under Treasury
Regulations promulgated pursuant to Section 1502 of the Code (or comparable
provisions of state, foreign or local tax law), such item shall be treated as an
item of the Party that is required to recognize such item of income, gain, loss,
or deduction for tax purposes; provided, however, that (i) to the extent that
such deferred intercompany item or excess loss account was created as a result
of any Internal Restructuring Step, the Tax related to such item shall be
treated as a Restructuring Tax Liability and (ii) any California state Income
Tax resulting in recognition of the deferred intercompany stock account as a
result of the conversion of First American Real Estate Information Services,
Inc. from a corporation to a disregarded entity for Tax purposes, as set forth
in Slide 12 (The FAREISI LLC Conversion) of the step plan attached hereto as
Schedule A, shall be treated as a Restructuring Tax Liability.

 

© Copyright 2010

13



--------------------------------------------------------------------------------

(f) Preparation of Tax Returns.

(i) To the extent that one Party is responsible for preparing a Tax Return
pursuant to this Section 2 (“Preparing Party”) and the other Party is
responsible for payment of Taxes reflected on such Tax Return (“Other Party”),
the Preparing Party shall provide the Other Party with drafts of all such Tax
Returns prepared by it pursuant to Section 2 together with a calculation of
Taxes reflected on such Tax Returns for which the Other Party is liable pursuant
to this Section 2 (i.e., in the case of Tax Returns prepared pursuant to
Section 2(a), a calculation of the Spinco Consolidated Tax Liability and Spinco
Restructuring Tax Liability) no later than thirty (30) days prior to the earlier
of the extended due date or actual filing date thereof. The Other Party shall
have the right to review and provide comments on any such Tax Returns and
calculations during the fifteen (15) day period following the receipt of such
Tax Returns. The Parties shall consult with each other and attempt in good faith
to resolve any issues arising as a result of such Tax Returns and calculations
and, if they are unable to do so, the disputed items shall be resolved (within a
reasonable time, taking into account the deadline for filing such Tax Return) by
an accounting firm of recognized national standing that is mutually acceptable
to Parent and Spinco. Upon resolution of all such items, the relevant Tax Return
shall be timely filed on that basis, provided, however, that if after using
reasonable best efforts, the Parties are unable to resolve the matter in dispute
before any Tax Return that is the subject of a disagreement is due, such Tax
Return may be filed as prepared by the Preparing Party, subject to adjustment or
amendment upon resolution, and the making of any payments necessary to give
effect to the resolution. The costs and expenses relating to the dispute
resolution shall be borne equally by the Parties. The costs and expenses
relating to Tax Returns prepared pursuant to Section 2(a) shall be borne equally
by the Parties.

(ii) Except as otherwise required by applicable law or as a result of a Final
Determination, (A) no Party shall, or permit or cause any member of its
respective Group to, take any position that is inconsistent with the treatment
of any of the Distribution-Related Transactions as having Tax-Free Status (or
analogous status under state, local or foreign law), (B) no Party shall, or
permit or cause any member of its respective Group to, take any position that is
inconsistent with the tax treatment of the Internal Restructuring Steps as set
forth in Schedule A, the valuations set forth in Schedule B or the determination
of tax basis in accordance with the provisions set forth in Schedule B-1 and
(C) Spinco shall not, and shall not permit or cause any member of the Spinco
Group to, take any position with respect to an item of income, deduction, gain,
loss, or credit on a Tax Return, or otherwise treat such item in a manner which
is inconsistent with the manner such item is reported on a Tax Return required
to be prepared or filed by Parent pursuant to Section 2(a)(i) hereof (including,
without limitation, the claiming of a deduction previously claimed on any such
Tax Return and taking account of the dispute resolution mechanism in
Section 2(a)(i)).

3. Indemnification and Payment Obligations for Taxes.

(a) Indemnification and Payment Obligations of Parent. From and after the
Distribution Parent and each member of the Parent Group shall be responsible for
and shall jointly and severally indemnify, defend and hold harmless Spinco and
each member of the Spinco Group and each of its Representatives and Affiliates
(and the heirs, executors, successors and assigns of any of them) from and
against:

 

© Copyright 2010

14



--------------------------------------------------------------------------------

(i) all Tax Liabilities, Spin-Off Tax Liabilities and Additional Restructuring
Tax Liabilities, incurred by any member of the Parent Group (including
Tax-Related Losses) that Parent or any member of the Parent Group is responsible
for under Section 4 (including, without limitation, any Tax Liabilities or
Spin-Off Tax Liabilities or Tax-Related Losses arising with respect to a
Permitted Transaction for which Parent is liable pursuant to Section 4(e));

(ii) without duplication, (A) all Tax Liabilities that any member of the Parent
Group is required to pay pursuant to Section 2(a)(ii), Section 2(b) and
Section 2(c) in connection with the filing of any Tax Return, (B) the excess of
any increase in such Tax Liabilities referred to in Section 2(a)(ii)(A)
attributable to a Determination (excluding any increases attributable to
Additional Restructuring Tax Liabilities and Spin-Off Tax Liabilities) over any
Additional Spinco Consolidated Tax Liability and (C) any increase in such Tax
Liabilities referred to in Section 2(b) attributable to a Determination
(excluding any increases attributable to Additional Restructuring Tax
Liabilities and Spin-Off Tax Liabilities);

(iii) all Tax Liabilities, Spin-Off Tax Liabilities, Additional Restructuring
Tax Liabilities and Tax-Related Losses incurred by any member of the Parent
Group or Spinco Group by reason of the breach by Parent or a member of the
Parent Group of any of its representations or covenants hereunder or made in
connection with the IRS Ruling (if applicable) and/or the Tax Opinions and, in
each case, any related costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses);

(iv) all Tax Liabilities resulting from Spinco and First American Title
Insurance Company failing to dispose of all of the stock of Parent held by them
as of the Distribution Date as soon as such disposition is practicable and
consistent with the business purposes of the retention of the stock of Parent
(as set forth in the IRS Ruling Documents) and in no event later than five
(5) years after the Distribution Date, only if such failure was solely the
result of the failure by Parent to comply with its obligations under Section 8.4
of the Separation Agreement; and

(v) fifty percent (50%) of all Spin-Off Tax Liabilities and fifty percent
(50%) of all Additional Restructuring Tax Liabilities, only if (A) Parent and
each member of the Parent Group is not responsible for, and is not obligated to
indemnify, defend or hold harmless Spinco or any members of the Spinco Group
from and against, all Spin-Off Tax Liabilities and all Additional Restructuring
Tax Liabilities pursuant to Section 3(a), Section 4(e) or otherwise in this
Agreement and (B) Spinco and each member of the Spinco Group is not responsible
for, and is not obligated to indemnify, defend or hold harmless Parent or any
members of the Parent Group from and against, all Spin-Off Tax Liabilities and
all Additional Restructuring Tax Liabilities pursuant to Section 3(b),
Section 4(e) or otherwise in this Agreement.

Notwithstanding the preceding sentence, neither Parent nor any member of the
Parent Group shall have any obligation to indemnify, defend or hold harmless
(i) any Person pursuant to this Section 3(a) to the extent that such
indemnification obligation is otherwise attributable to a breach by Spinco (or a
member of the Spinco Group) of any of its representations or covenants hereunder
or made in connection with the IRS Ruling (if applicable) and/or the Tax
Opinions (except as set forth in Section 3(b)(iv)) or (ii) any Person from and

 

© Copyright 2010

15



--------------------------------------------------------------------------------

against any Tax Liabilities resulting from the disposition by Spinco or First
American Title Insurance Company of the stock of Parent held by them as of the
Distribution Date (which such Tax Liabilities shall be borne entirely by the
Spinco Group). If the indemnification obligation of Parent or any member of the
Parent Group under this Section 3(a) (or any adjustment for which Parent is
responsible pursuant to this Section 3(a), including any adjustment with respect
to a Tax Return for which Parent is responsible pursuant to Section 2(a)(i))
results in (i) increased deductions, losses, or credits, or (ii) decreases in
income, gains or recapture of Tax credits (“Tax Benefits”) to Spinco or any
member of the Spinco Group, which would not, but for the indemnification
obligation (or the adjustment giving rise to such indemnification obligation),
be allowable, then Spinco shall pay Parent the amount by which such Tax Benefit
actually reduces, in cash, the amount of Tax that Spinco or any member of the
Spinco Group would have been required to pay and bear (or increases, in cash,
the amount of a Refund to which Spinco or any member of the Spinco Group would
have been entitled) but for such indemnification obligation (or adjustment
giving rise to such indemnification obligation), provided, however, that for the
sake of clarity and consistent with Section 2(d) hereof, neither Spinco nor any
member of the Spinco Group shall be obligated to make any such payment to Parent
if the applicable Tax Benefit arises from the indemnification obligation
relating to Parent Restructuring Tax Liability for which Parent or any other
member of the Parent Group is responsible pursuant to Section 3(a)(ii)(A) in
connection with the filing of any Tax Return, provided further, however, that
any payments under Section 3 hereof on account of Additional Restructuring Tax
Liabilities shall take into account of the Tax Benefits as required by this
paragraph. Spinco shall pay Parent for such Tax Benefit no later than five
(5) days after such Tax Benefit is Actually Realized.

(b) Indemnification and Payment Obligations of Spinco. From and after the
Distribution Date, Spinco and each member of the Spinco Group shall be
responsible for and shall jointly and severally indemnify, defend and hold
harmless Parent and each member of the Parent Group and their respective
Representatives and Affiliates (and the heirs, executors, successors and assigns
of any of them) from and against:

(i) all Tax Liabilities, Spin-Off Tax Liabilities, Additional Restructuring Tax
Liabilities and Tax-Related Losses that Spinco or any member of the Spinco Group
is responsible for under Section 4 (including, without limitation, any Tax
Liabilities, Spin-Off Tax Liabilities or Tax-Related Losses arising with respect
to a Permitted Transaction for which Spinco is liable pursuant to Section 4(e));

(ii) without duplication, (A) all Tax Liabilities that any member of the Spinco
Group is required to pay pursuant to Section 2(a)(ii), Section 2(b) and
Section 2(c) ) in connection with the filing of any Tax Return, (B) any
Additional Spinco Consolidated Tax Liability and (C) any increase in such Tax
Liabilities referred to in Section 2(c) attributable to a Determination
(excluding any increases attributable to Additional Restructuring Tax
Liabilities and Spin-Off Tax Liabilities);

(iii) all Taxes, Spin-Off Tax Liabilities, Additional Restructuring Tax
Liabilities and other Tax-Related Losses incurred by any member of the Parent
Group or Spinco Group by reason of the breach by Spinco or any member of the
Spinco Group of any of its representations or covenants hereunder or made in
connection with the IRS Ruling (if applicable) and/or the Tax Opinions (except
as set forth in Section 3(b)(iv));

 

© Copyright 2010

16



--------------------------------------------------------------------------------

(iv) all Tax Liability resulting from Spinco and First American Title Insurance
Company failing to dispose of all of the stock of Parent held by them as of the
Distribution Date as soon as such disposition is practicable and consistent with
the business purposes of the retention of the stock of Parent (as set forth in
the IRS Ruling Documents) and in no event later than five (5) years after the
Distribution Date (except that neither Spinco nor any member of the Spinco Group
shall have any obligation under this Section 3(b)(iv) if Parent has not complied
with the requirements set forth in Section 8.4 of the Separation Agreement); and

(v) fifty percent (50%) of all Spin-Off Tax Liabilities and fifty percent
(50%) of all Additional Restructuring Tax Liabilities, only if (A) Parent and
each member of the Parent Group is not responsible for, and is not obligated to
indemnify, defend or hold harmless Spinco or any members of the Spinco Group
from and against, all Spin-Off Tax Liabilities and all Additional Restructuring
Tax Liabilities pursuant to Section 3(a), Section 4(e) or otherwise in this
Agreement and (B) Spinco and each member of the Spinco Group is not responsible
for, and is not obligated to indemnify, defend or hold harmless Parent or any
members of the Parent Group from and against, all Spin-Off Tax Liabilities and
all Additional Restructuring Tax Liabilities pursuant to Section 3(b),
Section 4(e) or otherwise in this Agreement.

Notwithstanding the preceding sentence, neither Spinco nor any member of the
Spinco Group shall have any obligation to indemnify, defend or hold harmless
(i) any Person pursuant to this Section 3(b) to the extent that such
indemnification obligation is otherwise attributable to a breach by Parent (or a
member of the Parent Group) of any of its representations or covenants hereunder
or made in connection with the IRS Ruling (if applicable) and/or the Tax
Opinions or (ii) any Person from and against any Tax Liabilities resulting from
the merger of The First American Corporation with and into CoreLogic, Inc., as
set forth in Slide 25 (The Merger) of the step plan attached hereto as Schedule
A (which such Tax Liabilities shall be borne entirely by the Parent Group). If
the indemnification obligation of Spinco or any member of the Spinco Group under
this Section 3(b) (or any adjustment for which Spinco is responsible pursuant to
this Section 3(b)) results in a Tax Benefit to Parent or any member of the
Parent Group, which would not, but for the Tax which is the subject of the
indemnification obligation (or the adjustment giving rise to such
indemnification obligation), be allowable, then Parent shall pay Spinco the
amount by which such Tax Benefit actually reduces, in cash, the amount of Tax
that Parent or any member of the Parent Group would have been required to pay
and bear (or increases, in cash, the amount of a Refund to which Parent or any
member of the Parent Group would have been entitled) but for such
indemnification (or adjustment giving rise to such indemnification obligation),
provided, however, that for the sake of clarity and consistent with Section 2(d)
hereof neither Parent nor any member of the Parent Group shall be obligated to
make any such payment to Spinco if the applicable Tax Benefit arises from the
indemnification obligation relating to Spinco Restructuring Tax Liability for
which Spinco or any other member of the Spinco Group is responsible pursuant to
Section 3(a)(ii)(A) in connection with the filing of any Tax Return and provided
further, however, that any payments under Section 3 hereof on account of
Additional Restructuring Tax Liabilities shall take account of the Tax Benefits
as required by this paragraph. Parent shall pay Spinco for such Tax Benefit no
later than five (5) days after such Tax Benefit is Actually Realized.

(c) Timing of Indemnification Payments. Any payment and indemnification made
pursuant to this Section 3 (other than a payment for any Tax Benefit, the timing
of which is

 

© Copyright 2010

17



--------------------------------------------------------------------------------

provided in Section 3(a) and 3(b) above) shall be made by the Indemnifying Party
promptly, but, in any event, no later than:

(i) in the case of an indemnification obligation with respect to any Tax
Liabilities the later of (A) five (5) Business Days after the Indemnified Party
notifies the Indemnifying Party and (B) five (5) Business Days prior to the date
the Indemnified Party or the Indemnifying Party, as the case may be, is required
to make a payment of taxes, interest, or penalties or additions to Tax to the
applicable Tax Authority (including a payment with respect to an assessment of a
tax deficiency by any Taxing Jurisdiction or a payment made in settlement of an
asserted tax deficiency) or realizes a reduced Refund; and

(ii) in the case of any payment or indemnification of any Losses not otherwise
described in clause (i) of this Section 3(c) (including, but not limited to, any
Losses described in clause (b) or (c) of the definition of Tax-Related Losses,
attorneys’ fees and expenses and other indemnifiable Losses), the later of
(A) five (5) Business Days after the Indemnified Party notifies the Indemnifying
Party and (B) five (5) Business Days prior to the date the Indemnified Party
makes a payment thereof.

(d) Calculation of Additional Spinco Consolidated Tax Liability, Additional
Restructuring Tax Liabilities and Spin-Off Tax Liabilities. In the event that
either Party is required to make a payment of any Tax (or either Party realizes
a reduced Refund) pursuant to a Determination (the “Responsible Party”) and the
other Party is liable for a portion or all of such payment pursuant to any
provision in this Section 3, the Responsible Party shall prepare in good faith
and deliver to the other Party a proposed calculation of such Tax Liability no
later than thirty (30) days prior to the date the Indemnifying Party is required
to make to the Indemnified Party, pursuant to Section 3(c), payment under this
Section 3. The other Party shall have the right to review and provide comments
on any such calculation during the fifteen (15) day period following the receipt
of such calculation. The Parties shall consult with each other and attempt in
good faith to resolve any issues arising as a result of such calculation and, if
they are unable to do so, the disputed items shall be resolved (within a
reasonable time, taking into account the date the Responsible Party is required
to make to the applicable Tax Authority the payment to which such calculation
relates (the “Payment Due Date”)), by an accounting firm of recognized national
standing that is mutually acceptable to both Parties. Upon resolution of all
such items, the Indemnifying Party shall pay to the Indemnified Party any
amounts due under Section 3, on the basis of the resolution, prior to the
Payment Due Date. The costs and expenses relating to the dispute resolution
shall be borne equally by the Parties.

4. Spin-Off Related Matters.

(a) Representations.

(i) IRS Ruling Documents and Tax Opinion Documents. Spinco hereby represents and
warrants to Parent that (A) it has examined the IRS Ruling Documents and the Tax
Opinion Documents (including, without limitation, the representations to the
extent that they relate to the plans, proposals, intentions, and policies of
Spinco or any member of the Spinco Group, or the Spinco Business of the Spinco
Group) and (B) to the extent in reference to Spinco, any member of the Spinco
Group, or the Spinco Business of the Spinco Group, the facts

 

© Copyright 2010

18



--------------------------------------------------------------------------------

presented and the representations made therein are true, correct and complete.
Parent hereby represents and warrants to SpinCo that (A) it has examined the IRS
Ruling Documents and the Tax Opinion Documents (including, without limitation,
the representations to the extent that they relate to the plans, proposals,
intentions, and policies of Parent or any member of the Parent Group, or the
Parent Business of the Parent Group), and (B) to the extent in reference to
Parent, any member of the Parent Group, or the Parent Business of the Parent
Group, the facts presented and the representations made therein are true,
correct and complete.

(ii) Actions Inconsistent with Representations and Factual Statements. Each of
Parent and Spinco hereby represents and warrants that it has no plan or
intention of taking any action, or failing to take any action or knows of any
circumstance, that could reasonably be expected to cause any representation or
factual statement made in this Agreement, the Separation Agreement, the IRS
Ruling Documents or the Tax Opinion Documents to be untrue.

(iii) Plan or Series of Related Transactions. Each of Parent and Spinco hereby
represents and warrants that, to the best of its knowledge, after due inquiry,
none of the Distribution-Related Transactions are part of a plan (or series of
related transactions) pursuant to which a Person will acquire stock representing
a Fifty-Percent or Greater Interest in Parent or Spinco, as the case may be, or
any successor of Parent or Spinco, as the case may be.

(b) Covenants.

(i) Actions Consistent with Representations and Covenants. Neither Spinco (or
any member of the Spinco Group) nor Parent (or any member of the Parent Group)
shall take any action, or fail to take any action or permit any member of its
Group, to fail to take any action, where such action or failure to act would be
inconsistent with or cause to be untrue any material information, covenant or
representation made in connection with the IRS Ruling Documents, the Tax Opinion
Documents, the Separation Agreement or this Agreement.

(ii) Preservation of Tax-Free Status; Spinco/Parent Business. From and after its
respective Distribution, neither Parent nor Spinco shall (A) take any action or
permit any member of its Group to take any action, and each of Parent and Spinco
shall not fail to take any action or permit any member of its Group to fail to
take any action, in each case, unless such action or failure to act could not
reasonably be expected to cause any of the Distribution-Related Transactions to
fail to have Tax-Free Status or could not reasonably be expected to require the
other Party to reflect a liability or reserve for Income Taxes with respect to
any of the Distribution-Related Transactions in its financial statements, in
each case provided such Distribution-Related Transactions would have qualified
for Tax Free Status but for any such action or inaction of Parent or Spinco and
(B) until the first day after the Restriction Period, engage in any transaction
that could reasonably be expected to result in (x) in the case of Spinco, in
Spinco or any member of the Spinco Group ceasing to be a company engaged in the
Spinco Business and (y) in the case of Parent, in Parent or any member of the
Parent Group ceasing to be a company engaged in the Parent Business.

(iii) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, (x) Parent shall not (and shall not permit any
member of the

 

© Copyright 2010

19



--------------------------------------------------------------------------------

Parent Group) and shall not agree (and shall not permit any member of the Parent
Group to agree) to sell or otherwise issue to any Person, or redeem or otherwise
acquire from any Person, any Equity Securities of Parent or any member of the
Parent Group and (y) Spinco shall not (and shall not permit any member of the
Spinco Group) and shall not agree (and shall not permit any member of the Spinco
Group to agree) to sell or otherwise issue to any Person, or redeem or otherwise
acquire from any Person, any Equity Securities of Spinco or any member of the
Spinco Group; provided, however, that, in each case, (A) the adoption of a
shareholder rights plan shall not constitute a sale or issuance of Equity
Securities, (B) Parent or Spinco may issue Equity Securities to the extent the
issuance satisfies Safe Harbor VIII (relating to acquisitions in connection with
a person’s performance of services) or Safe Harbor IX (relating to acquisitions
by a retirement plan of an employer) of Treasury Regulation Section 1.355-7(d),
(C) members of the Spinco Group (other than Spinco) may issue or sell Equity
Securities to other members of the Spinco Group, and may redeem or purchase
Equity Securities from other members of the Spinco Group, in each case, to the
extent not inconsistent with the Tax-Free Status of the Distribution Related
Transactions, and (D) members of the Parent Group (other than Parent) may issue
or sell Equity Securities to other members of the Parent Group, and may redeem
or purchase Equity Securities from other members of the Parent Group, in each
case, to the extent not inconsistent with the Tax-Free Status of the
Distribution Related Transactions.

(iv) Tender Offers; Other Business Combination Transactions. Until the first day
after the Restriction Period, Parent and Spinco shall not (and shall cause the
members of Parent Group and Spinco Group, respectively, not to) (A) solicit any
Person to make a tender offer for, or otherwise acquire or sell, Equity
Securities of Parent or Spinco (as the case may be), (B) participate in or
support any unsolicited tender offer for, or other acquisition or disposition
of, Equity Securities of Parent or Spinco (as the case may be), or (C) approve
or otherwise permit any transaction described in clauses (A) or (B). In
addition, neither Parent nor Spinco (nor any members of its Parent Group or
Spinco Group, respectively) shall at any time, whether before or subsequent to
the expiration of the Restriction Period, engage in any action described in
clauses (A), (B) or (C) of the preceding sentence pursuant to an agreement or
arrangement negotiated (in whole or in part) prior to the first anniversary of
the Distribution, even if at the time of the Distribution or thereafter such
action is subject to one or more conditions.

(v) Dispositions of Assets. Until the first day after the Restriction Period,
neither Spinco (or any member of the Spinco Group) nor Parent (or any member of
the Parent Group) shall sell, transfer, or otherwise dispose of or agree to
sell, transfer or otherwise dispose (including in any transaction treated for
federal income tax purposes as a sale, transfer or disposition) of assets
(including, any shares of capital stock of a Subsidiary) that, in the aggregate,
constitute (x) in the case of Parent, more than 30% of the gross assets of
Parent or more than 30% of the consolidated gross assets of the Parent Group and
(y) in the case of Spinco, more than 30% of the gross assets of Spinco or more
than 30% of the consolidated gross assets of Spinco Group. The foregoing
sentence shall not apply to (A) sales, transfers, or dispositions of assets in
the ordinary course of business, (B) any cash paid to acquire assets from an
unrelated Person in an arm’s-length transaction, (C) any assets transferred to a
Person that is disregarded as an entity separate from the transferor for federal
income tax purposes, or (D) any mandatory or optional repayment (or pre-payment)
of any indebtedness of Spinco (or any member of the Spinco Group) or Parent (or
any member of the Parent Group), as applicable.

 

© Copyright 2010

20



--------------------------------------------------------------------------------

The percentages of gross assets or consolidated gross assets of Spinco or the
Spinco Group or Parent or the Parent Group, as the case may be, sold,
transferred, or otherwise disposed of, shall be based on the fair market value
of the gross assets of Parent and the members of the Parent Group or Spinco and
the members of the Spinco Group, as the case may be, as of the Distribution
Date. For purposes of this Section 4(b)(v), and subject to Section 4(b)(vi), a
merger of an entity with and into any Person shall constitute a disposition of
all of the assets of such entity.

(vi) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither Spinco (or any member of its Spinco Group) nor
Parent (or any member of the Parent Group) shall, or shall agree to, voluntarily
dissolve or liquidate (including by converting into an entity that is treated as
a “disregarded entity” or partnership for federal income tax purposes) or engage
in any transaction involving a merger (except for a Cash Acquisition Merger),
consolidation or other reorganization; provided that (x) mergers of direct or
indirect wholly-owned Subsidiaries of Spinco solely with and into Spinco or with
other direct or indirect wholly-owned Subsidiaries of Spinco, and liquidations
of Spinco’s wholly-owned subsidiaries are not subject to this Section 4(b)(vi)
to the extent not inconsistent with the Tax-Free Status of the
Distribution-Related Transactions and (y) mergers of direct or indirect
wholly-owned Subsidiaries of Parent solely with and into Parent or with other
direct or indirect wholly-owned Subsidiaries of Parent, and liquidations of
Parent’s wholly-owned subsidiaries are not subject to this Section 4(b)(vi) to
the extent not inconsistent with the Tax-Free Status of the Distribution-Related
Transactions.

(c) Permitted Transactions.

(i) Anything in Sections 4(b)(iii) and 4(b)(iv) to the contrary notwithstanding,
neither Parent (or any member of the Parent Group) nor Spinco (or any member of
the Spinco Group) shall be prohibited from entering into or consummating a
transaction otherwise prohibited solely by Section 4(b)(iii) or 4(b)(iv), if
such transaction, together with any other transaction or transactions previously
permitted pursuant to this Section 4(c)(i), would not result in one or more
Persons acquiring, directly or indirectly, Equity Securities representing a 10%
or greater interest, by value, in Parent (or any successor thereto) or Spinco
(or any successor thereto), as the case may be, pursuant to one or more
transactions that have not been approved by the other Party pursuant to
Section 4(c)(ii). In the event that the transaction at issue involves the
issuance or disposition of the Equity Securities of a member of the Parent Group
(other than Parent) or a member of the Spinco Group (other than Spinco), the 10%
threshold referred to in the preceding sentence shall be applied by determining
whether the value of the Equity Securities of the member the Equity Securities
of which are sold or otherwise disposed of together with any other transaction
previously permitted under this Section 4(c)(i) would not exceed (a) in the case
of a member of the Parent Group, 10% of the value of the Parent, and (b) in the
case of a member of the Spinco Group, 10% of the value of Spinco.
Notwithstanding the foregoing, the issuance of shares of Parent common stock
pursuant to the merger transaction contemplated by the Core Logic Purchase
Agreement shall not be prohibited by Section 4(b) and shall not be taken into
account in applying the 10% threshold to the extent that the Tax Opinion issued
as of the Distribution Date concludes that such shares will not be taken into
account for purposes of applying Section 355(e) of the Code. In the event the
transaction at issue is a redemption or purchase of Equity Securities of Spinco
by Spinco or a member of the Spinco Group or of Equity

 

© Copyright 2010

21



--------------------------------------------------------------------------------

Securities of Parent by Parent or a member of the Parent Group prior to (or
pursuant to an agreement or arrangement negotiated, in whole or in part, prior
to) the first anniversary of the Distribution Date, such transaction shall be
permitted only if it also satisfies the requirements of Section 4.05(1)(b) of
Revenue Procedure 96-30.

(ii) Notwithstanding the restrictions otherwise imposed by Sections 4(b)(iii)
through 4(b)(vi), during the Restriction Period, Parent or Spinco (each such
Party, the “Requesting Party”) may (i) issue, sell, redeem or otherwise acquire
(or cause a member of the Parent Group (in the case of Parent) and the Spinco
Group (in the case of Spinco) to issue, sell, redeem or otherwise acquire) its
own Equity Securities or Equity Securities of any member of the Parent Group (in
the case of Parent) or the Spinco Group (in the case of Spinco) in a transaction
that would otherwise breach the covenant set forth in Section 4(b)(iii)
(determined after giving effect to Section 4(c)(i)), (ii) approve, participate
in, support or otherwise permit a proposed business combination or transaction
that would otherwise breach the covenant set forth in Section 4(b)(iv)
(determined after giving effect to Section 4(c)(i)), (iii) sell or otherwise
dispose of its assets or the assets of any member of its respective Parent Group
(in the case of Parent) or the Spinco Group (in the case of Spinco) in a
transaction that would otherwise breach the covenant set forth in
Section 4(b)(v), or (iv) merge itself or any member of the Parent Group (in the
case of Parent) or the Spinco Group (in the case of Spinco) with another entity
without regard to which party is the surviving entity in a transaction that
would otherwise breach the covenant set forth in Section 4(b)(vi), if and only
if such transaction would not violate Section 4(b)(i) or Section 4(b)(ii) and
prior to entering into any agreement contemplating a transaction described in
clauses (i), (ii), (iii) or (iv) of this Section 4(c)(ii), and prior to
consummating any such transaction: (X) the Requesting Party obtains the other
Party’s written consent, (Y) the Requesting Party provides the other Party with
an Unqualified Tax Opinion (or, subject to Section 4(d)(iii), a private letter
ruling), in each case, in form and substance satisfactory to the other Party in
its sole and absolute discretion exercised in good faith (and in determining
whether an opinion or ruling is satisfactory, the other Party may consider,
among other factors, the appropriateness of any underlying assumptions and
management’s representations if used as a basis for the opinion or supplemental
ruling), or (Z) Parent shall have received such private letter ruling, in form
and substance satisfactory to both Parties, to the effect that such transaction
will not affect the Tax-Free Status of any of the Distribution-Related
Transactions, provided that if the Requesting Party is Spinco, it has requested
that Parent obtain a private letter ruling (or, if applicable, a supplemental
private letter ruling) in accordance with Section 4(d)(ii) of this Agreement.
Notwithstanding the foregoing, with respect to any action or transaction
involving an acquisition of the Requesting Party’s stock entered into at least
18 months after the Distribution Date, the Requesting Party shall be permitted
to consummate such transaction if it delivers an unconditional officer’s
certificate establishing facts evidencing that such acquisition satisfies the
requirements of Safe Harbor III in Treasury Regulation Section 1.355-7(d), and
the other Party, after due diligence, is satisfied with the accuracy of such
certification.

(iii) Notwithstanding the restrictions otherwise imposed by Sections 4(b)(iii)
through 4(b)(vi), Spinco and First American Title Insurance Company shall be
permitted to dispose of all of the stock of Parent held by them as of the
Distribution Date in accordance with the representations made in the Ruling
Request.

 

© Copyright 2010

22



--------------------------------------------------------------------------------

(d) Private Letter Rulings and Restrictions on Spinco.

(i) Private Letter Ruling at Parent’s Request. Parent shall have the right to
obtain a private letter ruling (or, if applicable, a supplemental private letter
ruling) in its sole discretion. If Parent determines to obtain a private letter
ruling, Spinco shall (and shall cause each member of the Spinco Group to)
cooperate with Parent and take any and all actions reasonably requested by
Parent in connection with obtaining the private letter ruling (including,
without limitation, by making any representation or covenant or providing any
materials or information requested by any Tax Authority; provided that Spinco
shall not be required to make (or cause any member of the Spinco Group to make)
any representation or covenant that is inconsistent with historical facts or as
to future matters or events over which it has no control). Parent shall
reimburse Spinco for all reasonable costs and expenses incurred by the Spinco
Group in cooperating with Parent’s request for a private letter ruling within
ten (10) Business Days after receiving an invoice from Spinco therefor.

(ii) Private Letter Rulings at Spinco’s Request. Parent agrees that at the
reasonable request of Spinco pursuant to Section 4(c), Parent shall (and shall
cause each member of the Parent Group to) cooperate with Spinco and use
reasonable efforts to seek to obtain, as expeditiously as reasonably
practicable, a private letter ruling (or supplemental private letter ruling)
from the IRS for the purpose of confirming compliance on the part of Spinco or
any member of the Spinco Group with its obligations under Section 4(b) of this
Agreement. Further, in no event shall Parent be required to file any request for
a private letter ruling under this Section 4(d)(ii) unless Spinco represents
that (A) it has reviewed the request for the private letter ruling and any
materials, appendices and exhibits submitted or filed therewith, and (B) all
information and representations, if any, relating to any member of the Spinco
Group contained in the IRS Ruling Documents (if applicable) or Tax Opinion
Documents are true, correct and complete in all material respects. Spinco shall
reimburse Parent for all reasonable costs and expenses incurred by the Parent
Group in obtaining a private letter ruling requested by Spinco within ten
(10) Business Days after receiving an invoice from Parent therefor. Spinco
hereby agrees that Parent shall have sole and exclusive control over the process
of obtaining a private letter ruling, and that only Parent shall have the right
to apply for a private letter ruling relating to any of the Distribution Related
Transactions. In connection with obtaining a private letter ruling pursuant to
this Section 4(d)(ii) for the purpose of confirming compliance on the part of
Spinco or any member of the Spinco Group with its obligations under Section 4(b)
of this Agreement, (A) Parent shall, to the extent practicable, consult with
Spinco reasonably in advance of taking any material action in connection
therewith; (B) Parent shall (1) reasonably in advance of the submission of any
documents to the IRS provide Spinco with a draft copy thereof, (2) reasonably
consider Spinco’s comments on such documents, and (3) provide Spinco with copies
of all documents submitted to or received from the IRS in connection with such
ruling request; and (C) Parent shall provide Spinco with notice reasonably in
advance of, and Spinco shall have the right to attend and participate in, any
formally scheduled meetings with any Tax Authority (subject to the approval of
the Tax Authority) that relate to such supplemental private letter ruling.

(iii) Prohibition on Spinco. Spinco hereby agrees that, except to the extent
permitted by Section 4(d)(ii) or as otherwise consented to by Parent in writing,
neither it nor any member of the Spinco Group shall seek any guidance from the
IRS or any other Tax

 

© Copyright 2010

23



--------------------------------------------------------------------------------

Authority (whether written, verbal or otherwise) concerning any of the
Distribution-Related Transactions (or the impact of any transaction on any of
the Distribution-Related Transactions).

(e) Liability of Spinco and Parent for Undertaking Certain Actions.

(i) Notwithstanding anything in this Agreement to the contrary, Spinco and the
members of the Spinco Group shall be responsible for any and all Tax-Related
Losses that are attributable to, or result from:

(A) any act or failure to act by Spinco or any member of the Spinco Group, which
action or failure to act is inconsistent with any of Spinco’s covenants set
forth in Sections 4(b)(i) through 4(b)(vi) of this Agreement, in each case,
determined without regard to any of the exceptions or provisos contained in such
provisions or in Section 4(c), expressly including, for this purpose, any
Permitted Transaction and any act or failure to act that is inconsistent with
Section 4(b)(i) or 4(b)(ii), regardless of whether such act or failure to act is
permitted by Sections 4(b)(iii) through 4(b)(vi);

(B) any acquisition or disposition of Equity Securities of Spinco or any member
of the Spinco Group by any Person or Persons (including, without limitation, as
a result of an issuance of Spinco’s Equity Securities or a merger of another
entity with and into Spinco or any member of the Spinco Group) or any
acquisition of assets of Spinco or any member of the Spinco Group (including,
without limitation, as a result of a merger) by any Person or Persons; and

(C) any breach by Spinco or any member of the Spinco Group of a representation
or covenant made in this Agreement, the Separation Agreement, any Ancillary
Agreement, the IRS Ruling Documents or the Tax Opinion Documents.

(ii) Notwithstanding anything in this Agreement to the contrary, Parent and the
members of the Parent Group shall be responsible for any and all Tax-Related
Losses that are attributable to, or result from:

(A) any act or failure to act by Parent or any member of the Parent Group, which
action or failure to act is inconsistent with any of Parent’s covenants set
forth in Sections 4(b)(i) through 4(b)(vi) of this Agreement, in each case,
determined without regard to any of the exceptions or provisos contained in such
provisions or in Section 4(c)), expressly including, for this purpose, any
Permitted Transaction and any act or failure to act that is inconsistent with
Section 4(b)(i) or 4(b)(ii), regardless of whether such act or failure to act is
permitted by Sections 4(b)(iii) through 4(b)(vi);

(B) any acquisition or disposition of Equity Securities of Parent or any member
of the Parent Group by any Person or Persons (including, without limitation, as
a result of an issuance of Parent’s Equity Securities or a merger of another
entity with and into Parent or any member of the Parent Group), other than any
Tax-Related Losses that result from the disposition by Spinco and First American
Title Insurance Company of the stock of Parent held by them as of the
Distribution Date, or any acquisition of assets of Parent or any member of the
Parent Group (including, without limitation, as a result of a merger) by any
Person or Persons; and

 

© Copyright 2010

24



--------------------------------------------------------------------------------

(C) any breach by Parent or any member of the Parent Group of a representation
or covenant made in this Agreement, the Separation Agreement, any Ancillary
Agreement, the IRS Ruling Documents or the Tax Opinion Documents.

(f) Cooperation.

(i) Without limiting the prohibition set forth in Section 4(d)(iii), until the
first day after the Restriction Period, Parent and Spinco shall furnish the
other Party with a copy of any ruling request that any member of the Parent
Group (in the case of Parent) or Spinco Group (in the case of Spinco) may file
with the IRS or any other Tax Authority and any opinion received that in any
respect relates to, or otherwise reasonably could be expected to have any effect
on, the Tax-Free Status of any of the Distribution-Related Transactions.

(ii) Each Party shall reasonably cooperate with the other Party in connection
with any request by the Requesting Party for an Unqualified Tax Opinion pursuant
to Section 4(c)(ii).

(iii) Until the first day after the Restriction Period, the Party that is
seeking to engage in any action described in Sections 4(b)(i) through 4(b)(vi)
(the “Acting Party”) shall provide the other Party (the “Notified Party”)
adequate advance notice in accordance with the terms of Section 4(f)(iv) of any
action described in Sections 4(b)(i) through 4(b)(vi) within a period of time
sufficient to enable the Notified Party to seek injunctive relief pursuant to
Section 4(g) in a court of competent jurisdiction.

(iv) Each notice required by Section 4(f)(iii) shall set forth the terms and
conditions of any such proposed transaction, including, without limitation,
(A) the nature of any related action proposed to be taken by the board of
directors of Parent or Spinco (as the case may be), (B) the approximate number
of Equity Securities (and their voting and economic rights) of Parent (or any
member of Parent Group) or Spinco (or any member of the Spinco Group) (if any)
proposed to be sold (or otherwise issued) or acquired, (C) the approximate value
of Parent’s assets (or assets of any member of the Parent Group) or Spinco’s
assets (or assets of any member of the Spinco Group) proposed to be transferred,
and (D) the proposed timetable for such transaction, all with sufficient
particularity to enable the Notified Party to seek such injunctive relief.
Promptly, but in any event within thirty (30) days, after the Notified Party
receives such written notice from the Acting Party, the Notified Party shall
notify Acting Party in writing of it’s decision to seek injunctive relief
pursuant to Section 4(g).

(v) Until the first day after the Restriction Period, neither Parent (or any
member of the Parent Group) nor Spinco (or any member of the Spinco Group) shall
take (or refrain from taking) any action to the extent that such action or
inaction would have caused a representation made with respect to such person in
connection with the IRS Ruling and/or the Tax Opinions to have been untrue as of
the relevant representation date, had such person or any member of (the
respective members of its group) intended to take (or refrain from taking) such
action on the relevant representation date.

(g) Enforcement. The Parties acknowledge that irreparable harm would occur in
the event that any of the provisions of this Section 4 were not performed in
accordance

 

© Copyright 2010

25



--------------------------------------------------------------------------------

with their specific terms or were otherwise breached. The Parties agree that, in
order to preserve the Tax-Free Status of any Distribution-Related Transaction,
injunctive relief is appropriate to prevent any violation of the foregoing
covenants; provided, however, that injunctive relief shall not be the exclusive
legal or equitable remedy for any such violation.

5. Refunds. Each Party shall be entitled to all Refunds (and any interest
thereon received from the applicable Tax Authority) in respect of Taxes for
which it is responsible under the terms of this Agreement or in respect of
estimated payments or pre-payments of Taxes each Party paid to the applicable
Tax Authority. Notwithstanding the foregoing, (i) in the event a Party obtains a
Refund of Taxes for which it was indemnified by another Party, the indemnifying
Party shall be entitled to such Refund and (ii) in the event a Party obtains a
Refund of Taxes related to estimated payments or pre-payments of Taxes made by
another Party, such other Party shall be entitled to such Refund. A Party
receiving a Refund to which another Party is entitled pursuant to this Section 5
shall pay the amount to which such other Party is entitled (net of any Taxes
incurred in respect of the receipt or accrual of such Refund and net of
Tax-Related Losses or any other expenses attributable thereto) within fifteen
(15) Business Days after such Refund is Actually Realized. The Parties shall
cooperate with each other in connection with any claim for a Refund in respect
of a Tax for which any member of their respective Groups is responsible pursuant
to Section 2.

6. Tax Contests.

(a) Notification. Each Party shall notify the other Parties in writing of any
communication with respect to any pending or threatened Proceeding in connection
with a Tax Liability (or any issue related thereto) of any Party or member of
its Group, for which another Party or member of its Group, may be responsible
pursuant to this Agreement within ten (10) Business Days of receipt; provided,
however, that in the case of any Distribution-Related Proceeding (no matter
which Party is responsible), such notice shall be provided no later than ten
(10) Business Days after such Party first receives written notice from the IRS
or other Tax Authority of such Distribution-Related Proceeding. The notifying
Party shall include with such notification a true, correct and complete copy of
any written communication, and an accurate and complete written summary of any
oral communication, received by such notifying Party or member of its Group. The
failure of one Party to notify the other Parties of such communication in
accordance with the immediately preceding sentence shall not relieve such other
Party of any liability or obligation that it may have under this Agreement,
except to the extent that the failure to timely forward such notification
materially prejudices the ability of such other Party to contest such Income Tax
Liability or Other Tax Liability or increases the amount of such Income Tax
Liability or Other Tax Liability.

(b) Representation with Respect to Tax Disputes. Parent (or such member of the
Parent Group as Parent shall designate) shall have the sole right to administer
and control and to employ counsel of its choice in any Proceeding (including any
Distribution-Related Proceeding) relating to (i) any consolidated federal Income
Tax Returns of the Parent Consolidated Group, (ii) any other Combined Returns
and (iii) any Parent Separate Returns. Parent shall bear all expenses relating
to any Proceeding referred to in the proceeding sentence, except that, with
respect to Proceedings relating to any consolidated federal Income Tax Returns
of the Parent Consolidated Group, and any other Combined Returns, for any period
prior to the

 

© Copyright 2010

26



--------------------------------------------------------------------------------

Distribution, expenses shall be borne by Parent and Spinco to the extent such
expenses are attributable to Parent Items and Spinco Items, respectively,
provided, however, that to the extent such expenses cannot reasonably be
attributable to Parent Items and Spinco Items, such expenses shall be borne
equally by Parent and Spinco. Spinco (or such member of the Spinco Group as
Spinco shall designate) shall have the sole right to administer and control and
to employ counsel of its choice at its expense in any Proceeding (excluding any
Distribution-Related Proceeding) relating to any consolidated federal Income Tax
Return of the Spinco Consolidated Group or any Spinco Separate Return.

(c) Power of Attorney. Spinco (and any members of the Spinco Group) shall
execute and deliver to Parent (or such member of the Parent Group as Parent
shall designate) any power of attorney or other document requested by Parent (or
such designee) in connection with any Proceeding described in the first sentence
of Section 6(b).

(d) Participation Rights. In the event of any Proceeding as a result of which
one Party (or a member of its group) could reasonably be expected to become
liable for any Tax or Tax-Related Losses (“Liable Party”) and which the other
Party has the right to administer and control (“Controlling Party”) pursuant to
Section 6(b) above, (A) the Controlling Party shall consult with the Liable
Party reasonably in advance of taking any significant action in connection with
such Proceeding, (B) the Controlling Party shall offer the Liable Party
reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such Proceeding, (C) the Controlling
Party shall defend such Proceeding diligently and in good faith as if it were
the only Party in interest in connection with such Proceeding and (D) the Liable
Party shall be entitled to participate in such Proceedings and receive copies of
any written materials relating to such Proceeding received from the relevant Tax
Authority. Notwithstanding anything in the preceding sentence to the contrary,
the Controlling Party shall not settle, compromise or abandon any issue that
relates to or impacts Taxes for which the Liable Party is liable without
obtaining the prior written consent of the Liable Party, which consent shall not
be unreasonably withheld or delayed.

7. Apportionment of Tax Attributes; Carrybacks; Income Tax Benefits.

(a) Apportionment of Tax Attributes.

(i) If the Parent Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to Spinco or the members of Spinco
Consolidated Group and treated as a carryover to the first Post-Distribution
Taxable Period of Spinco (or such member) shall be determined by Parent in
accordance with Treasury Regulation Sections 1.1502-21, 1.1502-21T, 1.1502-22,
1.1502-79 and, if applicable, 1.1502-79A and any comparable provision of state
Income Tax law. For the sake of clarity, any Tax Attribute apportioned to Spinco
or any member of the Spinco Consolidated Group shall not constitute a Parent
Item.

(ii) No Tax Attribute with respect to consolidated federal Income Tax of the
Parent Consolidated Group, other than those described in Section 7(a)(i), and no
Tax Attribute with respect to consolidated, combined or unitary state, local, or
foreign Income Tax, in each case, arising in respect of a Combined Return shall
be apportioned to Spinco or any

 

© Copyright 2010

27



--------------------------------------------------------------------------------

member of the Spinco Group, except as Parent (or such member of the Parent Group
as Parent shall designate) determines is otherwise required under applicable
law.

(iii) Parent (or its designee) shall determine the portion, if any, of any Tax
Attribute which must (absent a Final Determination to the contrary) be
apportioned to Spinco or any member of the Spinco Group in accordance with this
Section 7(a) and applicable law, and, at the reasonable request of Spinco,
Parent shall determine the amount of tax basis and earnings and profits to be
apportioned to Spinco or any member of the Spinco Group in accordance with
applicable law, and in each case shall provide written notice of the calculation
thereof to Spinco as soon as reasonably practicable after the information
necessary to make such calculation becomes available to Parent.

(iv) The written notice delivered by Parent pursuant to Section 7(a)(iii) shall
be binding on the Spinco Group and shall not be subject to dispute resolution.
Except as otherwise required by a change in applicable law or pursuant to a
Final Determination, Spinco shall not take any position (whether on a Tax Return
or otherwise) that is inconsistent with the information contained in such
written notice.

(b) Carrybacks. Except to the extent otherwise consented to by Parent or
prohibited by applicable law, Spinco shall elect to relinquish, waive or
otherwise forgo all Carrybacks. In the event that Spinco, or the appropriate
member of Spinco Group, is prohibited by applicable law to relinquish, waive or
otherwise forgo a Carryback (or Parent consents to a Carryback), (i) each Party
shall cooperate with Spinco, at Spinco’s expense, in seeking from the
appropriate Tax Authority such Refund as reasonably would result from such
Carryback, and (ii) Spinco shall be entitled to any Carryback Income Tax Benefit
Actually Realized by Parent or a member of its Group (including any interest
thereon received from such Tax Authority), to the extent that such Refund is
directly attributable to a Carryback of a Spinco Item, within fifteen
(15) Business Days after such Refund is Actually Realized; provided, however,
that Spinco shall indemnify and hold the members of the Parent Group harmless
from and against any and all collateral tax consequences resulting from or
caused by any such Carryback, including (but not limited to) the loss or
postponement of any benefit from the use of tax attributes generated by a member
of the Parent’s Group or an Affiliate thereof if (x) such tax attributes expire
unutilized, but would have been utilized but for such Carryback, or (y) the use
of such tax attributes is postponed to a later taxable period than the taxable
period in which such tax attributes would have been utilized but for such
Carryback. If there is a Determination that results in any change to or
adjustment of an Carryback Income Tax Benefit Actually Realized by a member of
the Parent Group that is directly attributable to a Carryback of a Spinco Item,
then Parent (or its designee) shall make a payment to Spinco, or Spinco shall
make a payment to Parent (or its designee), as may be necessary to adjust the
payments between Spinco and Parent (or its designee) to reflect the payments
that would have been made under this Section 7(b) had the adjusted amount of
such Carryback Income Tax Benefit been taken into account in computing the
payments due under this Section 7(b).

(c) Income Tax Benefits

(i) Spinco shall be entitled to any SpinCo Income Tax Benefit Actually Realized
by Parent or a member of its Group (including any interest thereon received

 

© Copyright 2010

28



--------------------------------------------------------------------------------

from such Tax Authority), to the extent that such Refund is directly
attributable to a Spinco Item; provided, however, that Spinco shall indemnify
and hold the members of the Parent Group harmless from and against any and all
collateral tax consequences resulting from or caused by any such SpinCo Item,
including (but not limited to) the loss or postponement of any benefit from the
use of tax attributes generated by a member of the Parent’s Group or an
Affiliate thereof if (x) such tax attributes expire unutilized, but would have
been utilized but for such Spinco Item, or (y) the use of such tax attributes is
postponed to a later taxable period than the taxable period in which such tax
attributes would have been utilized but for such Spinco Item. If there is a
Determination that results in any change to or adjustment of a Spinco Income Tax
Benefit Actually Realized by a member of the Parent Group that is directly
attributable to a Spinco Item, then Parent (or its designee) shall make a
payment to Spinco, or Spinco shall make a payment to Parent (or its designee),
as may be necessary to adjust the payments between Spinco and Parent (or its
designee) to reflect the payments that would have been made under this
Section 7(c)(i) had the adjusted amount of such Spinco Tax Benefit Tax Benefit
been taken into account in computing the payments due under this
Section 7(c)(i).

(ii) Parent shall be entitled to any Parent Income Tax Benefit Actually Realized
by Spinco or a member of the Spinco Group (including any interest thereon
received from such Tax Authority), to the extent that such Refund is directly
attributable to a Parent Item; provided, however, that Parent shall indemnify
and hold the members of the Spinco Group harmless from and against any and all
collateral tax consequences resulting from or caused by any such Parent Item,
including (but not limited to) the loss or postponement of any benefit from the
use of tax attributes generated by a member of the Spinco’s Group or an
Affiliate thereof if (x) such tax attributes expire unutilized, but would have
been utilized but for such Parent Item, or (y) the use of such tax attributes is
postponed to a later taxable period than the taxable period in which such tax
attributes would have been utilized but for such Parent Item. If there is a
Determination that results in any change to or adjustment of a Parent Income Tax
Benefit Actually Realized by a member of the Spinco Group that is directly
attributable to Parent Item, then Spinco (or its designee) shall make a payment
to Parent, or the Parent shall make a payment to Spinco (or its designee), as
may be necessary to adjust the payments between Spinco and Parent (or its
designee) to reflect the payments that would have been made under this
Section 7(c)(ii) had the adjusted amount of such Parent Income Tax Benefit been
taken into account in computing the payments due under this Section 7(c)(ii).

(iii) For the sake of clarity, notwithstanding any other provision in this
Agreement to the contrary, Parent Income Tax Benefit shall not include any Tax
Benefit Actually Realized by Spinco or the Spinco Group as a result of any
step-up in tax basis to First American Title Insurance Company in the stock of
Parent by reason of the transactions set forth in Slide 18 (The Distributing 1
Taxable Purchase) and Slide 22 (The Controlled 2 Contribution) of the step plan
attached hereto as Schedule A, and under no circumstances shall Spinco, or any
member of the Spinco Group, be obligated to make a payment to Parent under any
provision of this Agreement as a result of such step-up in tax basis.

(iv) In the event that either Party is required to make a payment to the other
Party under Section 7(c)(i) or Section 7(c)(ii), such Party shall prepare in
good faith and deliver to the other Party a proposed calculation of the Spinco
Item Tax Benefit or Parent Income Tax Benefit, as the case may be, within
fifteen (15) Business Days after the applicable Refund is

 

© Copyright 2010

29



--------------------------------------------------------------------------------

Actually Realized. The other Party shall have the right to review and provide
comments on any such calculation during the fifteen (15) day period following
the receipt of such calculation. The Parties shall consult with each other and
attempt in good faith to resolve any issues arising as a result of such
calculation and, if they are unable to do so, the disputed items shall be
resolved (within a reasonable time) by an accounting firm of recognized national
standing that is mutually acceptable to both Parties. Upon resolution of all
such items, the Party required to make payment under Section 7(c)(i) or
Section 7(c)(ii), as the case may be, shall pay to the other Party any amounts
due on the basis of the resolution. The costs and expenses relating to the
dispute resolution shall be borne equally by the Parties.

(v) The Parties acknowledge that certain payments that are required to be made
under Section 7(c) hereof may be duplicative of payments that are required to be
made under Section 2 and 3 of this Agreement. In such event that the Parties
shall cooperate in good faith to ensure that, consistent with the provision set
forth in Section 14(d) hereof, no duplicative payments are made pursuant to the
terms of this Agreement.

8. Cooperation and Exchange of Information.

(a) Cooperation and Exchange of Information. Each Party, on behalf of itself and
the members of its Group, agrees to provide each other Party (or its designee)
with such cooperation or information as such other Party (or its designee)
reasonably shall request in connection with the determination of any payment or
any calculations described in this Agreement, the preparation or filing of any
Tax Return or claim for Refund, or the conduct of any Proceeding. Such
cooperation and information shall include, without limitation, upon reasonable
notice (i) promptly forwarding copies of appropriate notices and forms or other
communications (including, without limitation, information document requests,
revenue agent’s reports and similar reports, notices of proposed adjustments and
notices of deficiency) received from or sent to any Tax Authority or any other
administrative, judicial or governmental authority, (ii) providing copies of all
relevant Tax Returns, together with accompanying schedules and related
workpapers, documents relating to rulings or other determinations by any Tax
Authority, and such other records concerning the ownership and tax basis of
property, or other relevant information, (iii) the provision of such additional
information and explanations of documents and information provided under this
Agreement (including statements, certificates, forms, returns and schedules
delivered by either Party) as shall be reasonably requested by any of the other
Parties (or their designee), (iv) the execution of any document that may be
necessary or reasonably helpful in connection with the filing of a Tax Return, a
claim for a Refund, or in connection with any Proceeding, including such
waivers, consents or powers of attorney as may be necessary for the other Party
to exercise its rights under this Agreement, and (v) the use of the Party’s
reasonable efforts to obtain any documentation from a governmental authority or
a third party that may be necessary or reasonably helpful in connection with any
of the foregoing. It is expressly the intention of the Parties to take all
actions that shall be necessary to establish Parent as the sole agent for Tax
purposes of each member of the Spinco Group with respect to all Combined
Returns. Upon reasonable notice, each Party shall make its, or shall cause the
members of its respective Group, as applicable, to make their, employees and
facilities available on a mutually convenient basis to provide explanation of
any documents or information provided hereunder. Any information obtained under
this Section 8 shall be kept confidential, except as

 

© Copyright 2010

30



--------------------------------------------------------------------------------

otherwise reasonably may be necessary in connection with the filing of Tax
Returns or claims for Refund or in conducting any Proceeding.

(b) Retention of Records. The Parties each agree to retain all Tax Returns,
related schedules and workpapers, and all material records and other documents
as required under Section 6001 of the Code and the regulations promulgated
thereunder (and any similar provision of state, local, or foreign law) existing
on the date hereof or created in respect of (i) any taxable period that ends on
or before or includes the Distribution Date or (ii) any taxable period that may
be subject to a claim hereunder until the later of (A) the expiration of the
statute of limitations (including extensions) for the taxable periods to which
such Tax Returns and other documents relate and (B) the Final Determination of
any payments that may be required in respect of such taxable periods under this
Agreement. From and after the end of the period described in the preceding
sentence of this Section 8(b), if a Party or a member of its respective Group
wishes to dispose of any such records and documents, then such Party shall
provide written notice thereof to the other Party and shall provide the other
Party the opportunity to take possession of any such records and documents
within ninety (90) days after such notice is delivered; provided, however, that
if the other Party, within such 90-day period, does not confirm its intention to
take possession of such records and documents, then the Party wishing to destroy
or otherwise dispose of such records and documents may do so.

(c) Remedies. Each of the Parties hereby acknowledges and agrees that (i) the
failure of any member of its respective Group to comply with the provisions of
this Section 8 may result in substantial harm to the other Parties, including
the inability to determine or appropriately substantiate a Tax Liability (or a
position in respect thereof) for which a Party (or a member of its respective
Group) would be responsible under this Agreement or appropriately defend against
an adjustment thereto by a Tax Authority, (ii) the remedies available to one
Party (the “Injured Party”) for the breach by a member of another Party (the
“Breaching Party”) of its obligations under this Section 8 shall include
(without limitation) the indemnification by the Breaching Party of the Injured
Party for any Tax Liabilities or Tax-Related Losses incurred or any Tax Benefit
lost or postponed by reason of such breach and the forfeiture by the Breaching
Party of any related rights to indemnification by the Injured Party.

(d) Reliance. If any member of a Group supplies (“Supplying Party”) information
to a member of another Group (“Relying Party”) in connection with a Tax
Liability and an officer of a member of the Relying Party signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of the member of the Relying Party
identifying the information being so relied upon, the chief financial officer of
Supplying Party (or his or her designee) shall certify in writing that to his
knowledge (based upon consultation with appropriate employees) the information
so supplied is accurate and complete. Each Party agrees to indemnify and hold
harmless each member of the other Groups and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of its respective Group having supplied, pursuant
to this Section 8, a member of another Group with inaccurate or incomplete
information in connection with a Tax Liability.

9. Resolution of Disputes. Subject to Section 2(e)(i), Section 3(d), Schedule
B-1 and Section 7(c)(iv), the provisions of Article XII of the Separation
Agreement (Dispute

 

© Copyright 2010

31



--------------------------------------------------------------------------------

Resolution) shall apply to any dispute arising in connection with this
Agreement; provided, however, that in the case of disputes arising under this
Agreement that progress to arbitration under the dispute resolution process set
forth in Article XII of the Separation Agreement (Dispute Resolution), the
relevant Parties shall jointly select the arbitrator, who shall be an attorney
or accountant who is generally recognized in the tax community as a qualified
and competent tax practitioner with experience in the tax area involved in the
issue or issues to be resolved. If the Parties are unable to jointly select an
arbitrator, then each Party shall select an individual and those two individuals
shall jointly select an arbitrator.

10. Payments.

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the Parties for such purpose; provided that, on the date of such
wire transfer, notice of the transfer is given to the recipient thereof in
accordance with Section 12, or (ii) any other method agreed to by the Parties.
All payments due under this Agreement shall be deemed to be paid when available
funds are actually received by the payee.

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

(c) Characterization of Payments. For all Income Tax purposes, the Parties agree
to treat, and to cause their respective Affiliates to treat, (i) any payment
required by this Agreement or by the Separation Agreement, by (A) Parent to
Spinco as a contribution by Parent to Spinco occurring immediately prior to the
Distribution of Spinco, (B) Spinco to Parent as a distribution by such Spinco
occurring immediately prior to the Distribution of such Spinco and (ii) any
payment of interest or non-federal Income Taxes by or to a Tax Authority, as
taxable or deductible, as the case may be, to the Party entitled under this
Agreement to retain such payment or required under this Agreement to make such
payment, in either case, except as otherwise mandated by applicable law or a
Final Determination; provided that in the event it is determined (A) pursuant to
applicable law that it is more likely than not, or (B) pursuant to a Final
Determination, that any such treatment is not permissible (or that an
Indemnified Party nevertheless suffers a Tax detriment as a result of such
payment), the payment in question shall be increased to take into account any
inclusion in income of the Indemnified Party arising from the receipt of such
payment and shall be decreased to take into account any reduction in income of
the Indemnified Party arising from such indemnified liability. For purposes
hereof, any inclusion or reduction shall be determined (i) using the highest
marginal rates in effect at the time of the determination and (ii) assuming that
the Indemnified Party will be liable for Taxes at such rate and has no Tax
Attributes at the time of the determination.

11. Compensatory Equity Interests.

(a) Allocation of Deductions.

(i) To the extent permitted by applicable law, Income Tax deductions arising by
reason of exercises of Options to acquire Parent or Spinco stock, vesting of
“restricted” Parent stock or Spinco stock, or settlement of restricted stock
units, in each case,

 

© Copyright 2010

32



--------------------------------------------------------------------------------

following the Distribution, with respect to Parent stock or Spinco stock (such
Options, restricted stock and restricted stock units, collectively,
“Compensatory Equity Interests”) held by any Person shall be claimed (i) in the
case of an active employee, solely by the Party that employs such Person at the
time of exercise, vesting, or settlement, as applicable, (ii) in the case of a
Former Finco Employee (as defined in the Separation Agreement), solely by
Spinco, and (iii) in the case of a Former FAC Employee (as defined in the
Separation Agreement), solely by Parent (the Party described in clause (ii) or
(iii), the “Employing Party”).

(ii) To the extent permitted by applicable law and absent a Final Determination
to the contrary, (i) Income Tax deductions arising by reason of contributions
made by Spinco after the Spin-Off to its defined benefit pension plan shall be
claimed solely by the Spinco Group, and none of such amount will be claimed by
Parent Group and (ii) Parent Group shall not claim any Income Tax deduction for
principal payments made by any member of Parent Group to any member of Spinco
Group in connection with the Pension Promissory Note (as defined in the
Separation Agreement). Notwithstanding any other provision in this Agreement to
the contrary, neither Parent nor any member of the Parent Group shall have any
obligation to indemnify, defend or hold harmless Spinco and each member of the
Spinco Group and each of its Representatives and Affiliates (and the heirs,
executors, successors and assigns of any of them) from and against any Tax
Liability incurred by the Spinco Group as a result of (i) the disallowance of
any Tax deductions claimed by the Spinco Group by reason of contributions made
by Spinco after the Spin-Off to its defined benefit pension plan and (ii) the
receipt by any member of the Spinco Group of principal payments made by any
member of Parent Group in connection with the Pension Promissory Note (as
defined in the Separation Agreement).

(b) Withholding and Reporting. The Party (or any of its Affiliates) that is
entitled to claim the Tax deductions described in 11(a)(i) with respect to
Compensatory Equity Interests shall be responsible for all applicable Taxes
(including, but not limited to, withholding and excise taxes) and shall satisfy,
or shall cause to be satisfied, all applicable Tax reporting obligations with
respect to such Compensatory Equity Interests.

12. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the Parties at the following addresses (or at such other addresses for a Party
as shall be specified by like notice):

If to Parent:

CoreLogic, Inc.

4 First American Way

Santa Ana, CA 92707

Attn: General Counsel

Fax: (714) 250-6917

 

© Copyright 2010

33



--------------------------------------------------------------------------------

If to Spinco:

First American Financial Corporation

1 First American Way

Santa Ana, CA 92707

Attn: General Counsel

Fax: (714) 250-3325

Such names and addresses may be changed by notice given in accordance with this
Section 12.

13. Designation of Affiliate. Each of the Parties may assign any of its rights
or obligations under this Agreement to any member of its respective Group as it
shall designate; provided, however, that no such assignment shall relieve the
Party making the assignment of any obligation hereunder, including any
obligation to make a payment hereunder to another Party, to the extent such
designee fails to make such payment.

14. Miscellaneous.

(a) Setoff. All payments to be made by any Party under this Agreement may be
netted against payments due to such Party under this Agreement.

(b) Complete Agreement. Any Tax allocation, Tax sharing or Tax indemnity
agreement or arrangement (other than this Agreement), whether or not written,
that may have been entered into by Parent (or any Affiliate of Parent), on the
one hand, and SpinCo (or any Affiliate of Spinco), on the other hand, shall be
terminated as of the date hereof, and no payments (or any other obligations)
which are owed by or to the Parties pursuant thereto shall be required to be
made (or performed) thereunder.

(c) CoreLogic Database Purchase Right. Notwithstanding any other provision to
the contrary, the Parties rights and obligations with respect to the CoreLogic
Database Purchase Right set forth in Article IX of the Separation Agreement
shall be governed solely by Article IX of the Separation Agreement and not by
this Agreement.

(d) No Double Recovery. No provision in this Agreement shall be construed to
provide an indemnity or other recovery for any Taxes, interest, penalties or
additions to Taxes or other amounts for which a Party has been fully compensated
under any other provision of this Agreement or under any other agreement or
action at law or equity.

(e) Failure to Meet Due Dates. The failure of any Party to provide draft Tax
Returns and/or calculations of Tax Liability, tax basis, Spinco Income Tax
Benefit or Parent Income Tax Benefit pursuant to Section 2(f), Section 3(d),
Schedule B-1 or Section 7(c)(iv) by a specified due date or to provide comments
thereto by the specified due date or the failure to provide requested
information by a specified due date pursuant to Section 2(a)(i) shall not
relieve the other Party from any liability or obligation that it may have under
this Agreement, except to the extent that such failure materially prejudices the
other Party.

 

© Copyright 2010

34



--------------------------------------------------------------------------------

(f) Separation Agreement. Except to the extent otherwise provided in this
Agreement, this Agreement shall be subject to the provisions of Article XIV
(Miscellaneous) of the Separation Agreement to the extent set forth therein.

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

Parent By:   /s/    Anand Nallathambi   Name: Anand Nallathambi   Title:  
Executive Vice President

 

SpinCo By:   /s/    Kenneth D. DeGiorgio   Name: Kenneth D. DeGiorgio   Title:  
Executive Vice President

 

© Copyright 2010

35